           Case 2:21-cv-00470-APG-VCF Document 8 Filed 06/09/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Ramiro J. Cuadra,                                Case No. 2:21-cv-00470-APG-VC
11
                    Plaintiff,
12
           v.
13                                                    Joint Stipulation to Stay the
     Alejandro Mayorkas, in his official capacity     Proceedings
14   as acting Secretary of Homeland Security;
     U.S. Department of Homeland Security;
15   Tracy Renaud, in her official capacity as
     acting Director of U.S. Citizenship and
16   Immigration Services; U.S. Citizenship and
     Immigration Services; the United States of
17   America; and John Does I through XX,
     inclusive,
18
                    Defendants.
19

20          The parties, by and through their respective counsel, hereby stipulate and jointly
21 move the Court to stay all deadlines in this matter based on the following:

22          1.     On March 23, 2021, Plaintiff filed his Complaint for Relief in the Nature of
23 Mandamus (ECF No. 1), requesting, among other things, that the Court issue a Writ of

24 Mandamus compelling the United States Citizenship and Immigration Services (“USCIS”)

25 to adjudicate Plaintiff’s I-485 application.

26          2.     The deadline for the Federal Defendants to answer or otherwise plead is
27 June 23, 2021 (ECF No. 6).

28
            Case 2:21-cv-00470-APG-VCF Document 8 Filed 06/09/21 Page 2 of 2




 1          3.      USCIS will set an interview date and time for the adjudication of Plaintiff’s I-
 2   485 application.
 3          4.      The USCIS’s interview may resolve some or all of the issues raised in the
 4   complaint.
 5          5.      Accordingly, the parties request that the Court stay this matter pending
 6   resolution or final adjudication of the Plaintiff’s I-485 application. If the parties are able to
 7   resolve this matter, they will promptly file a stipulation of dismissal.
 8          6.      If the parties are unable to resolve this matter and the case is not dismissed,
 9   the parties agree to file a joint status report 90 days after the entry of the Court’s stay order.
10

11          Respectfully submitted this 8th day of June 2021.
12

13

14     REZA ATHARI & ASSOCIATES                           CHRISTOPHER CHIOU
                                                          Acting United States Attorney
15
       /s/ _Luther Snavely_______________
16     LUTHER SNAVELY                                     /s/ Skyler H. Pearson
       3365 Pepper Lane, Suite 102                        SKYLER H. PEARSON
17     Las Vegas, Nevada 89120                            Assistant United States Attorney
       Attorney for Plaintiff                             Attorneys for the United States
18

19

20
                                                   IT IS SO ORDERED:
21
                                                   __________________________________________________
22
                                                   UNITED STATES DISTRICT JUDGE
23

24                                                 DATED: June 9, 2021
25

26

27

28
                                                      2
